DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,990,876 (hereinafter ‘876). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘876
Claim 1:
create a raw dataset by collecting images directly from an environment on which a convolutional neural network (CNN) will operate;

augment the raw dataset to produce an augmented dataset;













train the CNN using the augmented dataset; and

detect graphical elements in a user interface (UD) using the trained CNN.
Claim 1:
create a raw dataset by collecting images directly from an environment on which a convolutional neural network (CNN) will operate; 

augment the raw dataset using random cropping to produce an augmented dataset comprising cropped images; 
overlay rectangles over a cropped image of the produced cropped images as a grid; 

match the overlaid rectangles to actual labels; when a match occurs, use the cropped image as a positive example to train the CNN; 

when a match does not occur, use the cropped image as a negative example to train the CNN;

 train the CNN using the augmented dataset; 
and 

detect graphical elements in a user interface (UI) using the trained CNN.



Current Application					‘876
Claim 11:
augmenting, by a computing system, a raw dataset using channel randomization, hue shift, color inversion, random cropping, random scaling, blurring of images, or any combination thereof, to produce an augmented dataset; 

training a convolutional neural network (CNN), by the computing system, using the augmented dataset; and

detecting graphical elements in a user interface (UD), by the computing system, using the trained CNN.

Claim 10:
augmenting, by a computing system, a raw dataset using random cropping to produce an augmented dataset comprising cropped images; 

overlaying rectangles over a cropped image of the produced cropped images as a grid, by the computing system; 

matching the overlaid rectangles to actual labels, by the computing system; 

providing proposals for each rectangle in the grid, by the computing system; 

when a match occurs, using the cropped image as a positive example to train the CNN, by the computing system; 

when a match does not occur, using the cropped image as a negative example to train the CNN, by the computing system training a convolutional neural network (CNN), by the computing system, using the augmented dataset; and 
detecting graphical elements in a user interface (UI), by the computing system, using the trained CNN.



Current Application					‘876
Claim 17:
memory storing computer program instructions; and

at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause the at least one processor configured to:

detect graphical elements in a user interface (UI) using a Faster Region-based Convolutional Neural Network (R-CNN) architecture with a region proposal network (RPN) backbone, the detection comprising overlaying rectangles over an image as a grid and providing a predetermined number of proposals for each rectangle in the grid, wherein

each time two rectangles are compared, an intersection over a union or an intersection over a minimum is used with a given threshold, and

the threshold is an adaptive threshold that depends on an area of a given rectangle.
Claim 16:
memory storing computer program instructions; and 

at least one processor configured to execute the computer program instructions, the at least one processor configured to: 



detect graphical elements in a user interface (UI) using a Faster Region-based Convolutional Neural Network (R-CNN) architecture with a region proposal network (RPN) backbone, the detection comprising overlaying rectangles over an image as a grid and providing a predetermined number of proposals for each rectangle in the grid, wherein the proposals comprise a scale and a stride distance, the stride distance defining a distance between the rectangles, each time two rectangles are compared, an intersection over a union or an intersection over a minimum is used with a given threshold, and the threshold is an adaptive threshold that depends on an area of a given rectangle.


It is clear that all the elements of the application claims [1, 11 and 17] are to be found in patent claims [1, 10 and 16] (as the application claims [1, 11 and 17] fully encompasses patent claims [1, 10 and 16]). The difference between the application claims [16 and 23] and the patent claims [1, 10 and 16] lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claims [1, 10 and 16] of the patent is in effect a "species" of the "generic" invention of the application claims [1, 11 and 17]. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims [1, 11 and 17] is anticipated by claims [1, 10 and 16] of the patent, it is not patentably distinct from claims [1, 10 and 16] of the patent.

Claims 2-4, 8, 13, 15, 18 and 19 correspond to claims 2-4, 8, 13, 15, 17 and 18, respectively of ‘876.
Claims 5-7, 9-12, 14, 16-17 and 20 do not correspond to any claims of ‘876.
Allowable Subject Matter
Claims 1-20 would be allowed provided the Double Patenting Rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664